         Case 1:21-mj-00383-RMM Document 1-1 Filed 04/16/21 Page 1 of 5




                                    STATEMENT OF FACTS

        Your affiant, Brent Hervey, is a Special Agent of the Federal Bureau of Investigation
("FBI") assigned to Memphis Field Office-Nashville Resident Agency. In my duties as a Special
Agent, I investigate domestic terrorism violations and other threats of violent crime. Currently,
I am tasked with investigating criminal activity in and around the Capitol grounds on January 6,
2021. As a Special Agent, I am authorized by law to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

         On January 6, 2021, a joint session of the U.S. Congress convened at the U.S. Capitol,
which is located at First Street, SE, in Washington, D.C. During the joint session, elected members
of the U.S. House of Representatives and the U.S. Senate were meeting in separate chambers of
the U.S. Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate
chambers to resolve a particular objection. Vice President Mike Pence was present and presiding,
first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the U.S. House of
Representatives and U.S. Senate, including the President of the Senate, Vice President Mike Pence,
were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the U.S.
Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained
in the U.S. Capitol from the time he was evacuated from the Senate Chamber until the sessions
resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
         Case 1:21-mj-00383-RMM Document 1-1 Filed 04/16/21 Page 2 of 5




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there. Photographs and videos of several of these persons were
disseminated via social media and other open source online platforms. These persons included a
white male, wearing an orange beanie hat, green shirt, and a black leather jacket, believed to be
Michael Timbrook (“TIMBROOK”).

       TIMBROOK is known to reside in Tennessee. The image below, a still shot from a video,
depicts the person, highlighted in the red box, whom law enforcement has probable cause to
believe is TIMBROOK:




                                                  Figure 1

       In another video, TIMBROOK, highlighted in the red box, can be seen entering the U.S.
Capitol through the Senate Wing Door:




                                                  Figure 2

       In another video, TIMBROOK, highlighted in the red box, can be observed walking into
a room designated for the use of an employee of Congress:
         Case 1:21-mj-00383-RMM Document 1-1 Filed 04/16/21 Page 3 of 5




       In another video, TIMBROOK, highlighted in the red box, can be observed walking
through the National Statutory Hallway in the U.S. Capitol:




        On February 9, 2021, your affiant interviewed a tipster regarding TIMBROOK. The tipster
informed FBI that TIMBROOK had been at the U.S. Capitol on January 6, 2021. The tipster
identified TIMBROOK from Figure 1 and provided a snapshot to FBI of a social media post from
TIMBROOK’s Facebook account regarding his entry into the U.S. Capitol. 1

       On that same day, your affiant visited TIMBROOK. Your affiant and another Special
Agent identified themselves and explained the nature of their interview. TIMBROOK stated he
was ready to take the penalty for what he did on January 6, 2021.

1
  The tipster was shown Figures 1 and 2 without the red box. Although the tipster identified TIMBROOK
from Figure 1, the tipster stated that s/he could not confirm the individual in Figure 2 was TIMBROOK.
        Case 1:21-mj-00383-RMM Document 1-1 Filed 04/16/21 Page 4 of 5




       TIMBROOK stated he traveled to Washington D.C. on January 5, 2021, by himself in his
truck and arrived at approximately 8:30 P.M. in the evening. The following day, TIMBROOK
walked towards the U.S. Capitol. TIMBROOK observed a large crowd headed towards the U.S.
Capitol and saw barricades. TIMBROOK heard individuals in the crowd say that the Capitol was
going to be stormed, and he observed “crowds kept coming up to the Capitol.”

        As TIMBROOK approached the U.S. Capitol, he was pepper sprayed by law enforcement
and noticed other people being pepper sprayed by law enforcement as well. TIMBROOK moved
toward the U.S. Capitol with a crowd and followed the crowd upstairs. After he reached the top
of the stairs, TIMBROOK stated that he observed that law enforcement officers had walked away,
and he saw people pushing on a door.

        TIMBROOK then walked up a ramp entrance, saw broken windows, and entered the U.S.
Capitol. TIMBROOK advised that after entering, he went up some stairs and saw a sign for a
Member of Congress’ office. TIMBROOK told FBI that he entered the front part of the office.
After leaving the Member’s office, TIMBROOK headed to the Rotunda and ended up back with a
crowd inside the hallway. Shortly thereafter, TIMBROOK decided to leave the Capitol, so he
walked out and then left D.C. in his truck.

        TIMBROOK was shown a printout of a Facebook post and TIMBROOK advised it was
his post. As depicted below, TIMBROOK then initialed and dated the document.




     TIMBROOK was then shown a series of photos of himself in and around the Capitol.
TIMBROOK advised it was him in the photos, then he initialed and dated them.
         Case 1:21-mj-00383-RMM Document 1-1 Filed 04/16/21 Page 5 of 5




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Michael TIMBROOK violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or
disrupts the orderly conduct of Government business or official functions; or attempts or conspires
to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a posted,
cordoned off, or otherwise restricted area of a building or grounds where the President or other
person protected by the Secret Service, including the Vice President, is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

        Your affiant submits there is also probable cause to believe that Michael TIMBROOK
violated 40 U.S.C. § 5104(e)(2)(C), (D), and (G), which makes it a crime to willfully and
knowingly (C) with the intent to disrupt the orderly conduct of official business, enter or remain
in a room in any of the Capitol Buildings set aside or designated for the use of— (i) either House
of Congress or a Member, committee, officer, or employee of Congress, or either House of
Congress; or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or
engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol
Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress
or either House of Congress, or the orderly conduct in that building of a hearing before, or any
deliberations of, a committee of Congress or either House of Congress; and (G) parade,
demonstrate, or picket in any of the Capitol Buildings.



                                                      _________________________________
                                                      BRENT HERVEY
                                                      Special Agent
                                                      Federal Bureau of Investigation


Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 16, 2021.



                                                      ___________________________________
                                                      ROBIN M. MERIWEATHER
                                                      U.S. MAGISTRATE JUDGE
